Quillian, Chief Judge.
The defendant, a co-defendant of the defendant in the companion cases of Armstrong v. State, 160 Ga. App. 237, appeals from his conviction for burglary. Held:
1. For the reasons set forth in Division 5 of our opinion in Armstrong v. State, 160 Ga. App. 237, the evidence was sufficient to authorize a rational jury to find the defendant guilty beyond a reasonable doubt.
2. The state’s witness in this case who testified as to the formulation of the conspiracy agreement was not a co-conspirator. Therefore, the statute and cases cited by the defendant dealing with testimony by a co-conspirator are inapposite and inapplicable.
3. A charge on conspiracy was adjusted to the evidence.
4. The trial judge’s recharge was not subject to the objection urged against it.
5. Case 62665 involves the contention that the trial court erred in failing to grant a supersedeas bond pending appeal. In view of our rulings above, this issue is moot.

Judgment affirmed in case no. 62666; appeal dismissed in case no. 62665.


McMurray, P. J., and Pope, J., concur.